Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered on February 10, 2009, convicting defendant, after a jury trial, of burglary in the second degree (two counts), attempted burglary in the second degree and criminal trespass in the second degree (two counts), and sentencing him, as a second violent felony offender, to an aggregate term of 23 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We further find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There was ample evidence, including surveillance videotapes, to establish the intent element of the burglary and attempted burglary charges.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Sweeny, Moskowitz, DeGrasse and Manzanet-Daniels, JJ.